               Case 5:21-cv-00813-F Document 3 Filed 08/25/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    KATHY ANN MILLER,                               )
                                                    )
            Plaintiff,                              )
                                                    )
    -vs-                                            )       Case No. CIV-21-0813-F
                                                    )
    COOK GROUP, INC., et al.,                       )
                                                    )
             Defendants.                            )

                                              ORDER

           The court has a duty to determine its jurisdiction. Tuck v. United Services
Automobile Assoc., 859 F.2d 842, 844 (10th Cir. 1988). Upon review of the
complaint (doc. no. 1), the court finds that the diversity of citizenship allegations are
deficient for one or more of the following reasons.1


                The pleading fails to identify the state of citizenship with specificity.2
           For example, it is not sufficient to allege that an individual or entity is not a
           citizen of State A.


             X The pleading does not clearly identify the nature of one or more entities
           (corporation, limited liability company, partnership, etc.) whose citizenship is

1
  Lest it be thought that these requirements exalt formalities a bit too much, the court will note that
it is not unusual for the Tenth Circuit, after a case has run its course in the district court, to remand
the case because the jurisdictional allegations made at the very outset of the case were deficient –
a turn of events that can and should be avoided so that the parties may litigate on the merits without
having to worry about losing the benefit of a judgment in the final stage of the litigation.
2
  See, Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (merely averring that a party
is a citizen of a state other than the state of New York is “clearly insufficient to establish diversity
jurisdiction….”).
              Case 5:21-cv-00813-F Document 3 Filed 08/25/21 Page 2 of 6




       relevant. This is important because the jurisdictional facts which must be
       alleged vary, depending on the type of entity. This deficiency exists with
       respect to Cook Medical Technologies, Cook Denmark International APS,
       Cook Denmark Holding APS, Cook Group Europe APS, Cook Nederland BV,
       William Cook Europe APS, all of which the court has presumed are
       corporations (see “corporations” section below) although that fact is not
       clearly alleged and should be clarified.3                     (Other defendants have
       “incorporated,” or “inc.,” or “LLC” in their names, so the court considers
       those entities adequately identified as a corporation or a limited liability
       company, as the case may be.)


               An Individual.
                      The pleading does not allege the specific state in which an
                individual is a “citizen” or has “citizenship.” Allegations regarding
                residency are not sufficient because, for purposes of 28 U.S.C. §1332,
                citizenship and residence are two entirely distinct concepts.4


          X      A Corporation. The deficiencies identified below apply to Cook
Medical, Incorporated; Cook Incorporated; Medical Engineering and Development
Institute, Inc.; Cook Medical Technologies (assuming this defendant is a


3
 If any of these defendants are not corporations then that fact must be stated, the type of entity
must be identified, the complaint must allege all underlying facts needed to establish the states or
countries in which such entities are citizens and those states or countries must be identified.
4
  Residence alone is not the equivalent of citizenship. State Farm Mut. Auto. Ins. Co. v. Dyer, 19
F.3d 514, 520 (10th Cir. 1994); Walden v. Broce Construction Co., 357 F.2d 242, 245 (10th Cir.
1966). It is domicile, not residence, which is relevant for determining an individual’s citizenship.
Siloam Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1238 (10th Cir. 2015). For
any number of reasons, an individual can reside in one place but be domiciled in another place;
for adults, domicile is established by physical presence in a place, coupled with an intent to remain
there. Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).
                                                 2
              Case 5:21-cv-00813-F Document 3 Filed 08/25/21 Page 3 of 6




corporation); Cook Denmark International APS (assuming this defendant is a
corporation); Cook Denmark Holding APS (assuming this defendant is a
corporation); Cook Group Europe APS (assuming this defendant is a corporation);
Cook Nederland BV (assuming this defendant is a corporation); and William Cook
Europe APS (assuming this defendant is a corporation).5
                  X The pleading does not clearly identify the entity as a corporation.
                  X       The pleading does not identify the state of incorporation. It is
                not sufficient to allege that a corporation is licensed to do business in a
                state.
                  X       The pleading does not identify the state in which the corporation
                has its principal place of business.
                  X       In the case of an alien corporation, the pleading does not identify
                the country in which the corporation is incorporated and has its
                principal place of business.


          X       A Limited Liability Company (LLC). The deficiencies described
below apply to Cook Medical, LLC.
                         The pleading does not clearly identify the entity as an LLC.
                  X       All of the members of the LLC are not identified.




5
  The complaint may have intended to allege that these defendants are incorporated in Indiana and
have their principal place of business in Indiana, but that is not what the complaint states. To cite
one example: the complaint alleges, in ¶ 9, that “Defendant Cook Group, Incorporated is the parent
company of Defendant Cook Medical, Incorporated and is an Indiana Corporation with a principal
place of business located at 750 Daniels Way, P.O. Box 489, Bloomington, Indiana 47402.” This
sentence alleges that Cook Group, Incorporated, is an Indiana corporation with its principal place
of business in Indiana, but this sentence alleges nothing about the state of incorporation or the
principal place of business of Cook Medical, Incorporated. This is because federal court
jurisdiction over a subsidiary corporation is generally determined by that corporation’s citizenship,
not the citizenship of the parent corporation. Schwartz v. Electronic Data Systems, Inc., 913 F.2d
279, 283 (6th Cir. 1990).
                                                 3
            Case 5:21-cv-00813-F Document 3 Filed 08/25/21 Page 4 of 6




                  X      All information necessary to determine the citizenship of each
               of the members of the LLC is not alleged. For example, if a member is
               another entity, then the type of entity must be clearly identified, and all
               information necessary to determine that entity’s citizenship must be
               alleged, down through all layers of membership.6


              Partnership.
                      The pleading does not clearly identify the entity as a partnership.
                      All of the partners are not identified.
                      All information necessary to determine the citizenship of each of
               the partners is not alleged. For example, if a partner is another entity,
               then the type of entity must be clearly identified, and all information
               necessary to determine that entity’s citizenship must be alleged, down
               through all layers of membership or partnership. See, n.4, supra.


              Other Types of Entities.7
                      The pleading does not clearly identify the type of entity.
                       All information necessary to determine the citizenship of the
               entity is not alleged.




6
  For example, if one of the members is an LLC, then its members, and their specific states of
citizenship, as well as all underlying information necessary to support those conclusions, must be
alleged, and so on. For a fuller explanation, see section of this order entitled “Other deficiencies,”
below.
7
  Regarding determination of citizenship for various types of entities, see generally, 15 James
Wm. Moore, Moore’s Federal Practice, §§ 102.50-102.58 (3d ed. 2020); Wright & Miller, 13 Fed.
Prac. & Proc. Juris. § 3630.1 (3d ed.) (application of the citizenship rule for unincorporated
associations).
                                                  4
            Case 5:21-cv-00813-F Document 3 Filed 08/25/21 Page 5 of 6




        X      Other Deficiencies. The explanation set forth below applies to Cook
Medical, LLC, and other unincorporated entities that are parties (if any).
                X     The information necessary to determine the citizenship of an
              entity is not alleged down through all layers.
              Illustration. Party A is an LLC. The citizenship of the members of an
              LLC are imputed to the LLC. Accordingly, the members of the LLC,
              and all jurisdictional information necessary to determine each
              member’s state or states of citizenship, must be determined and alleged.
              The members of Party A are X and Y. X is an individual who is a
              citizen of Oklahoma. Y is another LLC (the second LLC). The
              members of Y are B and C. B is yet another LLC (the third LLC) and
              C is a corporation. The members of B are D and E. D is an individual
              who is a citizen of Texas. E is a partnership. The partners of E are F
              and G. F is an individual who is a citizen of Kansas. G is an individual
              who is a citizen of Arkansas. Corporation C (the second member of Y)
              is incorporated in Delaware and has its principal place of business in
              Florida. Based on the above, the states in which members of Party A
              are citizens are Oklahoma (X’s state of citizenship); and Texas, Kansas,
              Arkansas, Delaware and Florida (Y’s states of citizenship). Party A is
              therefore deemed a citizen of Oklahoma, Texas, Kansas, Arkansas
              Delaware and Florida.


        X     Paragraph 20 of the complaint purports to include as “Cook defendants”
“any and all parent companies, subsidiaries, affiliates, divisions, franchises, partners,
joint venturers, and organizational units of any kind, their predecessors, successors
and assigns and their officers, directors, employees, agents, representatives and any
and other persons acting on their behalf.”        This allegation is conclusory and

                                           5
              Case 5:21-cv-00813-F Document 3 Filed 08/25/21 Page 6 of 6




overbroad, as it fails to identify entities and persons which plaintiff apparently seeks
to treat as unnamed parties. Moreover, the citizenship of these unidentified entities
and persons could potentially defeat diversity of citizenship in this case. For these
reasons, ¶ 20 does not satisfy pleading requirements, which require a short and plain
statement of the grounds for the court’s jurisdiction, as well as a short and plain
statement of the claim. Rule 8, Fed. R. Civ. P. Plaintiff is advised that ¶ 20 (or an
equivalent paragraph in any amended complaint which may be filed) will not be
construed as identifying any additional defendants.


                                 Order to Cure Deficiencies.
        Plaintiff, as the party invoking this court’s subject matter jurisdiction based
on diversity of citizenship, is DIRECTED to:
          X        File, within 21 days of the date of this order, a first amended complaint
which includes the missing jurisdictional information.
           X         The required jurisdictional information may be alleged based on
“information and belief.”
           X If the filer cannot allege the necessary information at this stage, the filer
may file a short notice so stating, in which case the filer shall bring this issue to the
attention of the court at the status and scheduling conference.
           X         Failure to comply may result in dismissal of this action without
prejudice.
        IT IS SO ORDERED this 25th day of August, 2021.




21-0813p001.docx


                                                6
